Robert M. Leff, Esq. Village Attorney, Massapequa Park
You have asked whether a person may retain the office of village trustee while he runs for the office of mayor of the village.
We have found no statute prohibiting a village trustee from running for the office of mayor (see Village Law, § 3-312[5]). In order to serve as mayor, however, the individual would have to resign as trustee. The two offices are incompatible, and therefore may not simultaneously be held by the same person. Incompatibility stems from the fact that the occupant of each position serves on the village board of trustees, the governing body of the municipality. Under the common law rule of compatibility of office, the acceptance of a second office that is incompatible with the first results in an automatic vacation of the first office (People ex rel. Ryan v Green, 57 N.Y. 295 [1874]).
We conclude that a village trustee need not resign his office to run for the office of mayor. He may not, however, simultaneously hold both offices.